Exhibit 10.2

***Text Omitted and Filed Separately

with the Securities and Exchange Commission

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of August 6,
2012, by and between ARE-JOHN HOPKINS COURT, LLC, a Delaware limited liability
company (“Landlord”), and VERENIUM CORPORATION, a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated as of
June 24, 2011 (the “Lease”). Pursuant to the Lease, Tenant leases certain
premises consisting of approximately 59,199 rentable square feet (“Premises”) in
a building located at 3550 John Hopkins Court, San Diego, California. The
Premises are more particularly described in the Lease. Capitalized terms used
herein without definition shall have the meanings defined for such terms in the
Lease.

B. In a letter dated July 2, 2012, Tenant advised Landlord that (i) Tenant had
met one of the Initial Reduction Requirements and (ii) the Security Deposit
should be reduced to the amount of the Initial Reduced Security Deposit.

C. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, reduce the Security Deposit
and replace Exhibit H to the Lease.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Security Deposit. The defined term “Security Deposit” on page 1 of the Lease
is hereby deleted in its entirety and replaced with the following:

“Security Deposit: $1,600,000, subject to reduction as provided for in Section 6
hereof.”

 

2. Funded Equipment. Exhibit H to the Lease is hereby deleted in its entirety
and replaced with Exhibit A to this First Amendment. Exhibit H to the Lease may
be further supplemented by Tenant, with Landlord’s reasonable acceptance, within
90 days after the Commencement Date.

 

3. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this First Amendment and that no
Broker brought about this transaction. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker,
other than the broker, if any named in this First Amendment, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this leasing transaction.

 

4. Miscellaneous.

a. This First Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This First Amendment may be amended only
by an agreement in writing, signed by the parties hereto.



--------------------------------------------------------------------------------

b. This First Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

c. This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this First Amendment attached thereto.

d. Neither this First Amendment nor a memorandum of this first amendment shall
be filed by or on behalf of Tenant in any public record. The foregoing is not
intended to prohibit Tenant from filing this First Amendment to the extent that
Tenant is required to do so pursuant to applicable SEC requirements.

e. Except as amended and/or modified by this First Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this First Amendment. In the
event of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall prevail.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment.

[Signatures are on the next page.]

 

2

 

LOGO [g399060g29w95.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

LANDLORD:     

ARE-JOHN HOPKINS COURT, LLC,

a Delaware limited liability company

     By:   ARE-QRS CORP.,        a Maryland corporation,        managing member
       By:  

/s/ Gary Dean

       Its:  

VP – RE Legal Affairs

TENANT:      VERENIUM CORPORATION,      a Delaware corporation      By:  

/s/ Jeffrey G. Black

     Its:  

CFO

 

3

 

LOGO [g399060g29w95.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

FUNDED EQUIPMENT

[…***…]

 

LOGO [g399060g29w95.jpg]

***Confidential Treatment Requested